Exhibit 10.1

EMPLOYMENT AGREEMENT OF JAMES MILLER

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July 1, 2012 between
ELCO LANDMARK RESIDENTIAL HOLDINGS LLC, a Delaware limited liability company,
and JAMES MILLER, an individual residing at the address set forth below the
individual’s name on the signature page hereof (the “Executive”).

The Company and the Executive enter this Agreement on the basis of the following
facts, understandings and intentions:

A The Executive is currently employed by the Company as its Chief Financial
Officer; and

B. The Company and the Executive desire to provide for the terms and conditions
of the Executive’s employment by the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

1. Employment. The Company hereby agrees to employee the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein, commencing as of the date first written above (the
“Effective Date”).

2. Term.

(a) The employment of the Executive by the Company as provided in Section 1
above shall commence on the Effective Date, and shall terminate on the third
(3rd) anniversary of the Effective Date (such term being the “Original Term”),
unless earlier terminated pursuant to the provisions of Section 5 of this
Agreement.

(b) On the final day of the Original Term and on each anniversary thereafter
(each an “Extension Date”), the term of this Agreement shall be extended
automatically one year, such extension to commence on the Extension Date and
terminate one year after the Extension Date (each such period being a “Renewal
Term”), unless written notice that the term of this Agreement shall not be so
extended is given by either party to the other at least ninety (90) days prior
to the Extension Date. The employment of the Executive by the Company shall
terminate upon the ex-piration of the last Renewal Term, unless earlier
terminated pursuant to the provisions of Section 5 of this Agreement.

(c) The Original Term and any Renewal Terms, in their full duration, are herein
referred to as “Employment Terms,” and the period of the Executive’s employment
under this Agreement consisting of the Original Term and all Renewal Terms,
except as may be terminated early pursuant to Section 5, is herein referred to
as the “Employment Period.”



--------------------------------------------------------------------------------

3. Position.

(a) Title and Position. During the Employment Period, the Executive shall be
employed as an executive officer of the Company with the title of Chief
Financial Officer or in such other executive position as the Board of Managers
of the Company (the “Board”) may from time to time determine with the consent of
the Executive. In the performance of the Executive’s duties as an executive
officer, the Executive shall be subject to the direction of the Board and the
Chief Executive Officer of the Company and shall not be required to take
direction from or report to any other person unless otherwise directed by the
Board or the Chief Executive Officer of the Company. The Executive’s duties and
authority shall be commensurate with the Executive’s title and position with the
Company.

(b) Place of Employment. During the Employment Period, the Executive shall
perform the services required by this Agreement at the Company’s regional office
in Tampa, Florida; provided, however, that the Company may require the Executive
to travel to other locations on the Company’s business.

(c) Duties; Authority. The Executive shall devote commercially reasonable
efforts and substantially full working time and attention to the promotion and
advancement of the Company and its welfare. The Executive shall serve the
Company faithfully and with professionalism, and shall perform such services and
duties in connection with the business, affairs and operations of the Company as
may be assigned or delegated to the Executive from time to time by the Board or
under, and in accordance with, the authority and direction of the Board. The
Company shall retain the right to direct and control the means and methods by
which the Executive performs the above services.

(d) Other Activities. Except with the prior written approval of the Board (which
the Board may grant or withhold in its sole and absolute discretion), the
Executive, during the Employment Period, shall not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place the Executive in a competing position to,
that of the Company or any of its affiliates. Notwithstanding the foregoing, the
Company agrees that the Executive (or affiliates of the Executive) shall be
permitted to make any other passive personal investment that is not in a
business activity competitive with the Company, and engage in or serve such
business, civic, charitable, educational, religious and similar type activities
and organizations as the Executive may select provided that such service does
not materially interfere or conflict with the performance of the Executive’s
duties under this Agreement.

4. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Company shall pay the
Executive a base salary at an annual rate of Three Hundred Thousand Dollars
($300,000). Executive’s annual rate of base salary may be increased from time to
time during the Employment Period by an amount determined by the Board, or the
Compensation Committee of the Board (the “Compensation Committee”). During the
Employment Period, the Executive’s annual rate of base salary shall not be
decreased without the Executive’s express written consent The Executive’s base
salary shall be paid according to the standard payroll practices of the Company,
and in accordance with applicable laws (e.g., timing of payments, standard
employee deductions, tax withholdings, social security deductions, and etc.) as
in effect from time to time.

(b) Business Expenses. During the Employment Period, the Company shall reimburse
the Executive for reasonable personal expenditures incurred in connection with
the conduct of the Company’s business in accordance with the Company’s business
expense reimbursement policies as in effect from time to time.

 

2



--------------------------------------------------------------------------------

(c) Benefit Plan Eligibility

(i) During the Employment Period, the Executive shall be entitled to participate
in any benefit plans that are made generally available to executive officers of
the Company from time to time, including, without limitation, any deferred
compensation, health, dental, life insurance, long-term disability insurance,
retirement, pension or 401(k) savings plan.

(ii) During the Employment Period, the Company shall pay 100% of the premium
cost of the Company’s health, dental, life and long term disability insurance
coverage provided to the Executive (and the Executive’s dependents, if
applicable) by the Company from time to time.

(iii) Except for the payment of the premium cost as provided in paragraph (ii),
nothing in this Section 4(c) is intended or shall be construed to require the
Company to institute or to continue any, or any particular, plan or benefit.

(d) Performance Bonus. During the Employment Period, the Executive shall be
entitled to participate in the Acquisition and Disposition Bonus Plan or any
replacement or successor plan thereto The Board, or the Compensation Committee,
shall determine, in its sole and absolute discretion, the terms and conditions
of any such bonus plan.

(e) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits that are made generally available to executive
officers of the Company from time to time.

(f) Vacation and Holidays. During the Employment Period, the Executive shall be
entitled to four (4) weeks (20 business days) of paid vacation time in each
calendar year on a pro-rated basis, and shall be entitled to all paid Company
holidays, subject to the Company’s vacation and holiday policies, as in effect
from time to time.

(g) Directors and Officers Insurance and Indemnification. The Company shall
maintain insurance to insure the Executive against claims arising out of an
alleged wrongful act by the Executive while acting as a director or officer of
the Company or one of its subsidiaries. The Company shall further indemnify and
exculpate the Executive from money damages incurred as a result of claims
arising out of an alleged wrongful act by the Executive while acting as an
officer, director or employee of the Company, or one of its subsidiaries, to the
fullest extent permitted under applicable law.

(h) Performance Reviews. At the end of each fiscal year of the Company, the
Board, or the Compensation Committee, shall review the Executive’s job
performance and shall provide the Executive a written review of the Executive’s
job performance during such fiscal year.

 

3



--------------------------------------------------------------------------------

5. Termination. The Executive’s employment hereunder shall be, or may be, as the
case may be, terminated under the following circumstances:

(a) Death. The Executive’s employment under this Agreement shall terminate upon
the Executive’s death.

(b) Disability. The Executive’s employment under this Agreement shall terminate
upon the Executive’s physical or mental disability which, in the opinion of a
competent physician selected by the Board, renders the Executive unable to
perform the Executive’s duties under this Agreement for more than one hundred
and eighty (180) days during any three hundred and sixty-five (365) day period.
Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Americans with
Disabilities Act as well as any other applicable federal, state, or local law,
regulation, or ordinance governing the protection of individuals with such
disabilities, including the Company’s obligation to provide reasonable
accommodation thereunder.

(c) Employment-At-Will; Discharge by the Company. The Executive’s employment
hereunder is “at will” and may be terminated by the Company at any time with or
without Cause (as defined in Section 7(d)(iii) below), by the Board upon written
Notice of Termination (as defined below) to the Executive.

(d) Voluntary Resignation by the Executive. The Executive may voluntarily resign
the Executive’s position and terminate the Executive’s employment with the
Company at any time, with or without Good Reason (as defined in
Section 7(e)(iii) below), by delivery of a written notice of resignation to the
Company (the “Notice of Resignation”). The Notice of Resignation shall set forth
the date such resignation shall become effective (the “Date of Resignation”),
which date shall be at least ten (10) days and no more than thirty (30) days
after the date the Notice of Resignation is delivered to the Company. The Notice
of Resignation shall be sufficient notice under Section 2 above to prevent the
automatic extension of this Agreement, if timely given according to the terms of
Section 2.

(e) Notice. Any termination of the Executive’s employment by the Company shall
be communicated by written Notice of Termination to the Executive. For purposes
of this Agreement, a “Notice of Termination” or a “Notice of Resignation” shall
mean a notice that indicates the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. The Notice of Termination shall be
sufficient notice under Section 2 above to prevent the automatic extension of
this Agreement, if timely given according to the terms of Section 2.

(f) Date of Termination. “Date of Termination” shall mean: (i) the expiration of
any Employment Term following notice of non-renewal as provided in Section 2(b),
(ii) if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death; (iii) if the Executive’s employment is terminated
by reason of the Executive’s disability, on the 30th day after receipt of
written notice by the Executive, provided that within the 30 days after such
receipt the Executive shall not have returned to full-time performance of the
Executive’s duties, as set out in Section 5(b), above; (iv) if the Executive’s
employment is terminated by the Company for Cause or without Cause by the
Company pursuant to Section 5(c) above, the date specified in the Notice of
Termination; and (v) if the Executive voluntarily resigns pursuant to
Section 5(d) above, the Date of Resignation set forth in the Notice of
Resignation.

 

4



--------------------------------------------------------------------------------

6. Obligations upon Termination.

(a) Return of Property. The Executive hereby acknowledges and agrees that all
personal property (including, without limitation, any documents, files and
electronic information) and equipment furnished to or prepared by the Executive
in the course of or incident to the Executive’s employment belongs to the
Company and shall be promptly returned to the Company on or before the Date of
Termination.

(b) Survival of Representations, Warranties, Covenants and Other Provisions. The
representations and warranties contained in this Agreement and the parties’
obligations under this Section 6 and Sections 7 through 22, inclusively, shall
survive termination of the Employment Period and the expiration of this
Agreement, except as otherwise provided therein.

7. Compensation upon Termination. The Executive shall be entitled to the
following payments in the event of the termination of the Executive’s employment
with the Company:

(a) Expiration of Employment Terms. If the Executive’s employment is terminated
upon the expiration of any Employment Term following notice of non-renewal as
provided in Section 2(b), this Agreement shall terminate without further
obligations to the Executive, other than for payment of obligations previously
accrued and owing under this Agreement through the Date of Termination.

(b) Death. If the Executive’s employment is terminated by reason of death
pursuant to Section 5(a), this Agreement shall terminate without further
obligations to the Executive’s legal representatives under this Agreement, other
than for payment of obligations previously accrued and owing under this
Agreement through the date of the Executive’s death and the timely payment or
provision of benefits under such plans, programs, practices and policies in
effect at the Company relating to death benefits, if any, as are applicable to
the Executive.

(c) Disability. If the Executive’s employment is terminated by reason of
disability pursuant to Section 5(b), this Agreement shall terminate without
further obligations to the Executive, other than for payment of obligations
previously accrued and owing under this Agreement through the Date of
Termination and the timely payment or provision of benefits under such plans,
programs, practices and policies relating to disability, if any, as are
applicable to the Executive.

(d) Termination by the Company.

(i) For Cause. If the Executive’s employment is terminated by the Company
pursuant to Section 5(c) for Cause (as defined below), this Agreement shall
terminate without further obligations to the Executive, other than for payment
of obligations previously accrued and owing under this Agreement through the
Date of Termination.

 

5



--------------------------------------------------------------------------------

(ii) Without Cause. If the Executive’s employment is terminated by the Company
pursuant to Section 5(c) without Cause, Executive shall be entitled to receive:
(A) payment of all obligations previously accrued and owing under this Agreement
through the Date of Termination, (B) a severance benefit, in a lump sum cash
payment, in the amount of: the Executive’s annual rate of base salary (i.e., the
amount payable for a twelve-month period), as in effect as of the Date of
Termination, and (C) if the Executive timely elects under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) to continue participation for the
Executive and/or the Executive’s eligible dependents in any group medical,
dental, vision and/or prescription drug plan benefits to which the Executive
and/or the Executive’s eligible dependents, as applicable, would be entitled
under COBRA, then, during the 12-month period immediately following the Date of
Termination (the “Welfare Benefits Continuation Period”), payment of the excess
of (x) the COBRA cost of such coverage over (y) the amount that the Executive
would have had to pay for such coverage if he had remained employed during the
Welfare Benefits Continuation Period and paid the active employee rate for such
coverage. The severance benefit under subparagraph (B) shall be paid not later
than sixty (60) days after the Date of Termination (subject to Section 9),
provided that the Executive executes and delivers to the Company, and any
applicable revocation period required by law has lapsed and the Executive has
not revoked, a general release of claims in a form mutually acceptable to the
Company and the Executive, and the Executive is not in material breach of any of
the provisions of this Agreement. The Company shall provide Executive with a
general release of claims in a form mutually acceptable to the Company and the
Executive not later than one week following the Date of Termination.

(iii) “Cause” means: (A) Executive’s conviction of, pleading guilty to, or
confession to a felony or any crime involving any act of dishonesty, fraud,
misappropriation or embezzlement; (B) a finding by the Board that the Executive
materially breached any of the material terms of this Agreement or any
confidentiality or proprietary information and inventions agreement with the
Company; (C) a finding by the Board that the Executive has substantially failed
to perform his or her duties hereunder (other than any such failure resulting
from Executive’s Disability), (D) a finding by the Board that the Executive
acted with negligence, misconduct or fraudulently in the performance of the
Executive’s material duties hereunder. In the case of an event described in
clause (B) or (C), such event shall not constitute “Cause” if such event is
substantially corrected within thirty (30) days following written notification
by the Company to the Executive that the Company intends to terminate the
Executive’s employment under this Agreement because of such event.

(e) Voluntary Resignation.

(i) For Good Reason. If the Executive terminates the Executive’s employment with
the Company pursuant to Section 5(d) for Good Reason (as defined below),
Executive shall be entitled to receive: (A) payment of obligations

 

6



--------------------------------------------------------------------------------

previously accrued and owing under this Agreement through the Date of
Termination, (B) a severance benefit, in a lump sum cash payment, in the amount
of: the Executive’s annual rate of base salary (i.e., the amount payable for a
twelve-month period), as in effect as of the Date of Termination, and (C) if the
Executive timely elects under COBRA to continue participation for the Executive
and/or the Executive’s eligible dependents in any group medical, dental, vision
and/or prescription drug plan benefits to which the Executive and/or the
Executive’s eligible dependents, as applicable, would be entitled under COBRA,
then, during the Welfare Benefits Continuation Period, payment of the excess of
(x) the COBRA cost of such coverage over (y) the amount that the Executive would
have had to pay for such coverage if he had remained employed during the Welfare
Benefits Continuation Period and paid the active employee rate for such
coverage. The severance benefit under subparagraph (B) shall be paid not later
than sixty (60) days after the Date of Termination (subject to Section 9),
provided that the Executive executes and delivers to the Company, and any
applicable revocation period required by law has lapsed and the Executive has
not revoked, a general release of claims in a form mutually acceptable to the
Company and the Executive, and the Executive is not in material breach of any of
the provisions of this Agreement. The Company shall provide Executive with a
general release of claims in a form mutually acceptable to the Company and the
Executive not later than one week following the Date of Termination.

(ii) Without Good Reason. If the Executive terminates the Executive’s employment
with the Company pursuant to Section 5(d) without Good Reason, this Agreement
shall terminate without further obligations to Executive, other than for payment
of obligations previously accrued and owing under this Agreement through the
Date of Termination.

(iii) “Good Reason” means the occurrence, without the express \Written consent
of the Executive, of any of the following events, unless such event is
substantially corrected within thirty (30) days following written notification
by the Executive to the Company that the Executive intends to terminate the
Executive’s employment under this Agreement because of such event (which notice
must be given no later than fifteen (15) days after the initial occurrence of
such event):

(A) any material reduction or diminution in the Executive’s Base Salary;

(B) any material breach by the Company of this Agreement;

(C) any material diminution in the Executive’s authority, duties or
responsibilities for the Company; or

(D) a material change in the geographic location at which the Executive must
perform services, provided, however, that such change in geographic location
shall not constitute Good Reason if the Company provides to Executive a
relocation package covering all reasonable expenses incurred as a result of the
change in geographic location.

 

7



--------------------------------------------------------------------------------

The Executive’s employment may be terminated by the Executive for Good Reason
within a period of forty-five (45) days after the occurrence of an event of Good
Reason. The parties intend, believe and take the position that a resignation by
the Executive for Good Reason as defined above effectively constitutes an
involuntary separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and Treas. Reg. §
1.409A-1(n)(2).

(f) Compliance with Obligations. The continuing obligation of the Company to
make any severance payment under Section 7(d)(ii)(B) or 7(e)(i)(B), to the
Executive is expressly conditioned upon the Executive complying and continuing
to comply with the Executive’s obligations and covenants under Sections 3(d), 6,
10 and 11 of this Agreement following the termination of the Executive’s
employment with the Company.

8. Mandatory Reduction of Payments in Certain Events.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to the Executive of
the Payment after payment of the Excise Tax, to (ii) the net benefit to the
Executive if the Payment had been limited to the extent necessary to avoid being
subject to the Excise Tax. If the amount calculated under (i) above is less than
the amount calculated under (ii) above, then the Payment shall be limited to the
extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”). The reduction of the Payments due hereunder, if applicable, shall be
made by first reducing cash Payments and then, to the extent necessary, reducing
those Payments having the next highest ratio of Parachute Value to actual
present value of such Payments as of the date of the change of control, as
determined by the Determination Firm (as defined in Section 8(b) below). For
purposes of this Section 8, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. For purposes of this Section 8, the “Parachute
Value” of a Payment means the present value as of the date of the change of
control of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Determination Firm
for purposes of determining whether and to what extent the Excise Tax will apply
to such Payment.

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to Section 8(a)(i)
and (ii) above shall be made by an independent, nationally recognized accounting
firm or compensation consulting firm mutually acceptable to the Company and the
Executive (the “Determination Firm”) which shall provide detailed supporting
calculations. Any determination by the Determination Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which the Executive
was

 

8



--------------------------------------------------------------------------------

entitled to, but did not receive pursuant to Section 8(a), could have been made
without the imposition of the Excise Tax (“Underpayment”). In such event, the
Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive but no later than March 15 of the year after
the year in which the Underpayment is determined to exist, which is when the
legally binding right to such Underpayment arises.

(c) In the event that the provisions of Code Section 2800 and 4999 or any
successor provisions are repealed without succession, this Section 8 shall be of
no further force or effect.

9. Compliance with Section 409A of the Internal Revenue Code.

(a) This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A of
the Code). Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed.

(b) Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable hereunder by reason
of the Executive’s termination of employment, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Executive by reason of
such circumstance unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). This
provision does not prohibit the vesting of any Non­ Exempt Deferred Compensation
upon a termination of employment, however defined. If this provision prevents
the payment or distribution of any Non-Exempt Deferred Compensation, such
payment or distribution shall be made on the date, if any, on which an event
occurs that constitutes a Section 409A-compliant “separation from service”, or
such later date as may be required by subsection (c) below.

(c) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute Non-Exempt Deferred Compensation would otherwise
be payable or distributable under this Agreement by reason of the Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A- 3G)(4)(ii) (domestic relations order),
G)(4)(iii) (conflicts of interest), or G)(4)(vi) (payment of employment taxes):
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Executive’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Executive’s separation from service
(or, if Executive dies during such period, within 30 days after the Executive’s
death) (in either case, the “Required Delay Period”); and (ii) the normal
payment or distribution schedule for any remaining payments or distributions
will resume at the end of the Required Delay Period. For purposes of this
Agreement, the term “Specified Employee” has the meaning given such term in Code
Section 409A and the final regulations thereunder.

 

9



--------------------------------------------------------------------------------

(d) Each payment of termination benefits under this Agreement shall be
considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

(e) Whenever in this Agreement a payment or benefit is conditioned on the
Executive’s execution of a release of claims, such release must be executed and
all revocation periods shall have expired within sixty (60) days after the Date
of Termination; failing which such payment or benefit shall be forfeited. If
such payment or benefit constitutes Non-Exempt Deferred Compensation, then,
subject to subsection (c) above, such payment or benefit (including any
installment payments) that would have otherwise been payable during such 60-day
period shall be accumulated and paid on the 60th day after the Date of
Termination provided such release shall have been executed and such revocation
periods shall have expired. If such payment or benefit is exempt from
Section 409A of the Code, the Company may elect to make or commence payment at
any time during such 60-day period.

(f) If the Executive is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, including, without limitation, Section 4(b),
(c) or (e), and such payments or reimbursements are includible in the
Executive’s federal gross taxable income, the amount of such expenses
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. No right of the Executive to reimbursement of expenses under this
Agreement, including, without limitation, Section 4(b), (c) or (e), shall be
subject to liquidation or exchange for another benefit.

(g) The Company shall have the sole authority to make any accelerated
distribution permissible under Treas. Reg. Section 1.409A-3G)(4) to the
Executive of deferred amounts, provided that such distribution meets the
requirements of Treas. Reg. Section 1.409A-3(j)(4).

10. Covenant of Confidentiality, Non-Disparagement.

(a) In addition to the agreements set forth in Sections 3(d), 6 and 11, the
Executive hereby agrees that the Executive will not, during the Employment
Period or for three (3) years thereafter directly or indirectly disclose or make
available to any person, firm, corporation, association or other entity for any
reason or purpose whatsoever, any Confidential Information. As used in this
Agreement, “Confidential Information” means: non-public information disclosed to
the Executive or known by the Executive as a consequence of or through the
Executive’s relationship with the Company, about the Company’s subsidiaries,
affiliates and partners thereof, owners, customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to properties that the Company or
any of its affiliates, subsidiaries or partners thereof owns or may be
considering acquiring an interest in; provided, however, that the Executive
shall not be obligated to treat as confidential, or return to the Company copies
of, any Confidential

 

10



--------------------------------------------------------------------------------

Information that (i) was publicly known at the time of disclosure to the
Executive, (ii) becomes publicly known or available thereafter other than by any
means in violation of this Agreement or any other duty owed to the Company by
any person or entity, or (iii) the Executive is required by law to disclose to a
third party.

(b) The Executive agrees to not disparage the Company, any of its subsidiaries,
any of its practices, or any of its directors, officers, agents,
representatives, or employees, either orally or in writing, at any time. The
Company (including without limitation its directors) agrees to not disparage the
Executive, either orally or in writing, at any time. Notwithstanding the
foregoing, nothing in this Section 1O(b) shall limit the ability of the Company
or the Executive, as applicable, to provide truthful testimony as required by
law or any judicial or administrative process.

11. Covenant Not to Compete.

(a) The Executive agrees that during the Employment Period the Executive will
devote substantially the Executive’s full working time to the business of the
Company and will not engage in any competitive business. Without limiting the
(foregoing, the Executive specifically covenants that during the Employment
Period and for one (1) year thereafter, the Executive shall not:

(i) compete directly or indirectly with the Company, its subsidiaries and/or
partners thereof with respect to any acquisition or development of any real
estate project undertaken or being considered by the Company, its subsidiaries
and/or partners thereof at the end of Executive’s Employment Period;

(ii) solicit for employment, or encourage to resign from employment, any
employee of the Company or any of its subsidiaries, or intentionally interfere
with, disrupt or attempt to disrupt the relationship, contractual or otherwise,
between the Company, its subsidiaries and/or partners thereof, and any lessee,
tenant, supplier, contractor, lender, employee, business partner, investor,
private banking relationship, or governmental agency or authority.

12. Injunctive Relief and Enforcement. In the event of a breach or threatened
breach by the Executive or dispute or potential dispute regarding the terms of
Section 3(d), 6, 10 or 11, either party shall be entitled to institute legal
proceedings to enforce the specific performance of this Agreement, to enjoin the
Executive from any further violation of Section 3(d), 6, 10 or 1 I, or to obtain
other appropriate temporary and permanent injunctive or other equitable relief
and to exercise such remedies cumulatively or in conjunction with all other
rights and remedies provided by law and not otherwise limited by this Agreement
The Executive acknowledges, however, that the remedies at law for any breach by
the Executive of the provisions of Section 3(d), 6, 10 or 11 may be inadequate.
In addition, in the event the agreements set forth in Section 3(d), 6, 10 or 11
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of extending for too great a period of time or over too great a
geographical area or by reason of being too extensive in any other respect, each
such agreement shall be interpreted to extend over the maximum period of time
for which it may be enforceable and to the maximum extent in all other respects
as to which it may be enforceable, and enforced as so interpreted, all as
determined by such court in such action.

 

11



--------------------------------------------------------------------------------

13. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, when transmitted by
tele copy with receipt confirmed, or one day after delivery to an overnight air
courier guaranteeing next day delivery, addressed as follows:

 

If to the Executive:

  The address set forth below under the

Executive’s signature

 

If to the Company:

  Michael Salkind ELCO

LANDMARK RESIDENTIAL

HOLDINGS LLC

21 Shaul Ha’melech Blvd

Tel Aviv, Israel 64367

or to such other address as any such party may furnish to the others from time
to time in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

14. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect; provided, however, that if any one or more of the terms contained in
Section 3(d), 6, 10 or 11 hereto shall for any reason be held to be excessively
broad with regard to time, duration, geographic scope or activity, that term
shall not be deleted but shall be reformed and constructed in a manner to enable
it to be enforced to the extent compatible with applicable law.

15. Assignment. This Agreement may not be assigned by the Executive, but may be
assigned by the Company without the consent of the Executive to any subsidiary
or affiliate of the Company or any successors in interest, including but not
limited to any entity or REIT substantially controlled by the Company or its
principles, and will inure to the benefit and be binding upon any such
successors or assigns.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

18. Choice of Law. This Agreement shall be construed interpreted and the rights
of the parties determined in accordance with the laws of the State of Florida
(without reference to the choice of law provisions of the State of Florida),
except with respect to matters of law concerning the internal corporate affairs
of any corporate entity which is a party to or the subject of this Agreement,
and as to those matters the law of the jurisdiction under which the respective
entity derives its powers shall govern.

 

12



--------------------------------------------------------------------------------

19. Arbitration Agreement.

(a) Claims Subject to Arbitration. Subject to the provisions of Section 12, any
controversy, dispute or claim between the Executive and the Company, or its
parents, subsidiaries, affiliates and any of their officers, directors, agents
or other employees, may be resolved by binding arbitration, at the request of
either party. The arbitrability of any controversy, dispute or claim under this
Agreement shall be determined by application of the substantive provisions of
the Federal Arbitration Act (9 U.S.C. sections I and 2) and by application of
the procedural provisions of Florida law, except as provided herein. Arbitration
shall not be the exclusive method for resolving any disputes hereunder. The
claims which may be arbitrated include, but are not limited to any claim arising
out of or relating to this Agreement or the employment relationship between the
Executive and the Company, claims for wages and other compensation, claims for
breach of contract (express or implied), claims for violation of public policy,
wrongful termination, tort claims, claims for unlawful discrimination and/or
harassment (including, but not limited to, race, religious creed, color,
national origin, ancestry, physical disability, mental disability, gender
identity or expression, medical condition, marital status, age, pregnancy, sex
or sexual orientation) to the extent allowed by law, and claims for violation of
any federal, state, or other government law, statute, regulation, or ordinance,
except for claims for workers’ compensation and unemployment insurance benefits.
This Agreement shall not be interpreted to provide for arbitration of any
dispute that does not constitute a claim recognized under applicable law.

(b) Selection of Arbitrator. The Executive and the Company will select a single
neutral arbitrator by mutual agreement. If the Executive and the Company are
unable to agree on a neutral arbitrator within thirty days of a demand for
arbitration, either party may elect to obtain a list of arbitrators from the
Judicial Arbitration and Mediation Service (“JAMS”), and the arbitrator shall be
selected by alternate striking of names from the list until a single arbitrator
remains. The party initiating the arbitration shall be the first to strike a
name.

(c) Demand for Arbitration. The demand for arbitration must be in writing and
must be made by the aggrieved party within the statute of limitations period
provided under applicable State and/or Federal law for the particular claim(s).
Failure to make a written demand within the applicable statutory period
constitutes a waiver of the right to assert that claim in any forum.

(d) Location of Arbitration. Arbitration proceedings will be held in Florida.

(e) Choice of Law. The arbitrator shall apply applicable State and/or Federal
substantive law to determine issues of liability and damages regarding all
claims to be arbitrated, and shall apply the Federal Rules of Evidence to the
proceeding.

(f) Discovery. The parties shall be entitled to conduct reasonable discovery and
the arbitrator shall have the authority to determine what constitutes reasonable
discovery. The arbitrator shall hear motions for summary judgment/adjudication
as provided in the Federal Rules of Civil Procedure.

(g) Written Opinion and Award. Within thirty (30) days following the hearing and
the submission of the matter to the arbitrator, the arbitrator shall issue a
written opinion and award which shall be signed and dated. The arbitrator’s
award shall decide all issues

 

13



--------------------------------------------------------------------------------

submitted by the parties, and the arbitrator may not decide any issue not
submitted. The opinion and award shall include factual findings and the reasons
upon which the decision is based. The arbitrator shall be permitted to award
only those remedies in law or equity which are requested by the parties and
allowed by law.

(h) Costs of Arbitration. The cost of the arbitrator and other incidental costs
of arbitration that would not be incurred in a court proceeding shall be borne
by the Company. The parties shall each bear their own costs and attorneys’ fees
in any arbitration proceeding, provided, however, that the arbitrator shall have
the authority to require either party to pay the costs and attorneys’ fees of
the other party to the extent permitted under applicable federal or state law,
as a part of any remedy that may be ordered.

(i) Waiver of Right to Jury. Both the Company and the Executive understands that
by using arbitration to resolve disputes they are giving up any right that they
may have to a judge or jury trial with regard to all issues concerning
employment or otherwise covered by this Section 19.

20. LIMITATION ON LIABILITIES. IF EITHER THE EXECUTIVE OR THE COMPANY IS AWARDED
ANY DAMAGES AS COMPENSATION FOR ANY BREACH OF THIS AGREEMENT, A BREACH OF ANY
COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED BY EITHER LAW
OR FACT), OR ANY OTHER CAUSE OF ACTION TO THE EXTENT BASED ON ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED TO CONTRACTUAL
DAMAGES AND SHALL EXCLUDE (I) PUNITIVE DAMAGES, AND (II) CONSEQUENTIAL AND/OR
INCIDENTAL DAMAGES (E.G., LOST PROFITS AND OTHER INDIRECT OR SPECULATIVE
DAMAGES). THE MAXIMUM AMOUNT OF DAMAGES THAT THE EXECUTIVE MAY RECOVER FOR ANY
REASON SHALL BE THE AMOUNT EQUAL TO ALL AMOUNTS OWED (BUT NOT YET PAID) TO THE
EXECUTIVE PURSUANT TO THIS AGREEMENT THROUGH ITS NATURAL TERM OR THROUGH ANY
SEVERANCE PERIOD, PLUS INTEREST ON ANY DELAYED PAYMENT AT THE MAXIMUM RATE PER
ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH PAYMENTS
WERE DUE.

21. WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

22. Withholding. The Company shall withhold from the compensation and benefits
payable under this Agreement any amounts required to be withheld under
applicable law.

23. Entire Agreement: Waiver of Breach.

(a) This Agreement contains the entire agreement and understanding between the
Company and the Executive with respect to the employment of the Executive by the
Company as contemplated hereby and no representations, promises, agreements, or
understandings, written or oral, not herein contained shall be of any force or
effect.

 

14



--------------------------------------------------------------------------------

(b) Except as provided herein, this Agreement contains the entire agreement
between the Company and Executive with respect to the subject matter hereof.

(c) This Agreement shall not be changed unless in writing and signed by both the
Executive and the Board.

(d) A waiver by either party of any breach of the provisions of this Agreement
by the other party, or, in any particular instance or series of instances, of
any term or condition of this Agreement, shall not constitute or be deemed a
waiver of such breach or of any such term or condition in any other instance,
nor shall any waiver constitute a continuing waiver hereunder. No waiver shall
be binding unless executed in writing by the party making the waiver.

24. Executive’s Acknowledgement. The Executive acknowledges (a) that the
Executive has had the opportunity to consult with independent counsel of the
Executive’s own choice concerning this Agreement, and (b) that the Executive has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on the Executive’s own judgment.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date and year first written above.

 

“COMPANY” ELCO LANDMARK RESIDENTIAL HOLDINGS LLC, a Delaware limited liability
company By:   /s/ Joseph G. Lubeck Name:   Joseph G. Lubeck Title:   CEO

 

“Executive” /s/ Jim Miller Jim Miller Tampa, FL 33606